UN|TED STATES DlSTRICT COURT'
l\/|lDDLE DlSTRICT OF FLOR|DA
TAMPA DlV|SlON
UN|TED STATES OF AMER|CA,
v. CASE NO. 8201-CR-19-T-17CPT

WALTER LEE JONES, JR.

 

ORDER

This cause is before the Court on:

Dkt. 71 First Step l\/lemorandum

Dkt. 76 l\/lotion for Reduction of Sentence Pursuant to
the First Step Act of 2018

Dkt. 78 Response

Defendant Walter Lee Jones Jr. moves for a reduction of sentence
pursuant to 18 U.S.C. Sec. 3582(0)(1)(8) and Section 404 of the First Step
Act of 2018. Defendant Jones seeks a reduction of sentence from 262 months to

188 months, to be followed by 4 years of supervised release

The Government does not dispute Defendant Jones’ modified statutory
penalty provision, revised advisory guidelines range, or First Step eligibilityl
The Government opposes Defendant Jones’ request for reduction of sentence
based on Defendant Jones’ criminal history, prison disciplinary record and

untreated substance abuse issues.

l. Background

Defendant Jones entered a plea of guilty to Count 3 of the lndictment,

charging Defendant Jones With distribution of 50 grams or more of cocaine base,

Case No. 8:01-CR-19-T-17CPT

in violation of 21 U.S.C. Secs. 841(a)(1) and 841(b)(1)(A)(iii). Defendant Jones
was sentenced on February 15, 2002 to a term of imprisonment of 262 months, to be

followed by a 5-year term of supervised release (Dkts. 31, 32).-

On l\/larch 10, 2008, Defendant Jones, QQY, moved for a reduction of
sentence pursuant to 18 U.S.C. Sec. 3582. (Dkt. 35). The Court denied
the l\/lotion. (Dkt. 48). Defendant Jones appealed the denial. (Dkt. 49). On
November 19, 2009, the Eleventh Circuit Court of Appeals affirmed (Dkt. 58).

On November 13, 2015, Defendant Jones moved for a reduction of sentence
pursuant to Amendment 782. (Dkt. 60). Counsel was appointed for Defendant Jones.
(Dkt. 61). An Amendment 782 l\/lemorandum was filed, which indicates that Defendant
Jones was not eligible for relief, as Defendant was sentenced as a career offender.
(Dkt. 63). The Court denied Defendant Jones’ l\/lotion. (Dkt. 70).

ll. Discussion

Section 404 allows the Court to reduce a defendant’s sentence for a crack
cocaine offense but only if the Court had imposed that sentence before another
statute~_the Fair Sentencing Act--lowered the statutory sentencing range for that crack
cocaine offense First Step Act, § 404(b). The First Step Act retroactively applies the
Fair Sentencing Act’s lower statutory sentencing ranges and allows the Court to bring
past sentences into line with the lower ranges. The authority to reduce a sentence
applies only to (1) federal offenses (2) committed before August 3, 2010, the effective
date of the Fair Sentencing Act, (3) for which the Fair Sentencing Act changed the
statutory penalty range, i.e., certain crack cocaine offenses. w First Step Act, §

404(a). Whether to reduce a sentence is at the discretion of the Court and is not

2

Case No. 8:01-CR-19-T-17CPT
required by the First Step Act. First Step Act, § 404(0). The Court may, but is not

required to, reduce a defendant’s sentence if application of a statutory range changed
by the Fair Sentencing Act would have resulted in a sentence lower than the

defendant’s original sentence

Defendant Jones was charged with 50 grams or more of cocaine base, and
not at least 280 grams. This means that, after applying the Fair Sentencing Act
retroactively, Defendant Jones is no longer subject to the statutory penalties of Sec.
841 (b)(1)(A), but is instead subject to the penalties set forth in Sec. 841(b)(1)(B).
Defendant Jones’ statutory sentencing range is 5 to 40 years, and 4 years of

supervised release

The guideline range that now applies to Defendant Jones has changed:

l_ast Applied Guideline: Amended Guideline:

Total Offense Level: 34 Total Offense Level: _ 31
Criminal History Category: Vl Criminal History Category: Vl

imprisonment Range: 262-327 months imprisonment Range: 188-235 months
Supervised Release Range: 5 years Supervised Release Range: 4 years
Fine Range: $17,500 to $4,000,000 Fine Range: $15,000 to $2,000,000

(Dkt. 71, p. 2).

A. Eligibility

lt is undisputed that Defendant Jones is eligible for a sentence reduction
under section 2 of the Fair Sentencing Act, which increased the quantity of
cocaine base required to trigger the statutory penalties in 21 U.S.C. Sec. 841(b)(1)
(A). Defendant Jones’ sentence was not previously imposed or reduced under
the Fair Sentencing Act. `

Case NO. 8101-CR~19-T-17CPT

Defendant Jones is eligible for a reduced sentence of 188 months

imprisonment or time served, whichever is greater, followed by a 4 year term of

supervised release

B. ls Sentence Reduction VVarranted?

The Section 3553(a) factors include:

10.

the nature and circumstances of the offense and
the history and characteristics of the defendant;

the need for the sentence imposed to reflect the
seriousness of the offense;

the need for the sentence imposed to afford
adequate deterrence;

the need to protect the public;

the need to provide the defendant with educational or
vocational training or medical care;

the kinds of sentences available;
the Sentencing Guidelines range;

the pertinent policy statements of the Sentencing
Commission;

the need to avoid unwanted sentencing disparities;

the need to provide restitution to victims.

See United States v. Smith, 588 F.3d 923, 928, n. 2 (11th Cir. 2009). The Court

considers these factors in imposing sentence to determine a sentence that is

sufficient, but not greater than necessary.

Case NO. 8201-CR-19-T-17CPT

Although 18 U.S.C. Sec. 3582(0)(1)(b) does not refer to Sec. 3553(a), the
Court notes the First Step materials offered by the United States Sentencing
Commission, Office of Education and Sentencing Practice, state “[T]he courts
should consider the guidelines and policy statements, along with the other 3553(a)

factors, during the resentencing.”

The Court has reviewed the pleadings and the record. Defendant Jones has
remained in custody of the BOP for 17 years; Defendant Jones’ current projected
release date is June 11, 2021. BOP records indicate that Defendant Jones has

completed 54 hours of educational classes while in custody.

The Court is troubled by Defendant Jones’ disciplinary record while in
custody, which includes some 42 disciplinary violations, with the last occurring
in October, 2018. l\/lany of the recent disciplinary violations involve possession
of drugs and alcohol.

The Government argues that each disciplinary action represents a disrespect
for authority and continuation of the behaviors that led to Defendant Jones’
incarceration The Government argues that the Court can consider Defendant Jones’

need for rehabilitation in considering whether to reduce Defendant Jones’ sentence

Defendant Jones argues that the BOP has already sanctioned Defendant
Jones for the disciplinary violations during the course of Defendant Jones’ term of
imprisonment. Defendant Jones further argues that the nonviolent nature of
Defendant’s disciplinary violations, and the prospective four-year term of supervised
release with its attendant conditions and the specter of revocation, should alleviate

the concern with Defendant Jones’ respect for authority.

Case No. 8:01-CR-19-T-17CPT

The Court notes that Defendant Jones asserts he is not a danger to the public,
that Defendant has a home plan and his family’s support, and technical skills by
which Defendant Jones can support himself (Dkt. 76-1).

Defendant Jones’ extended and continuing history of disciplinary
violations reflects a continuing disrespect for the law, and weighs heavily against
a reduction of Defendant Jones’ term of imprisonment The Eleventh Circuit
Court of Appeals has found a record of six infractions which included narcotics
and refusal to obey orders showed disrespect for the law and a continued
need for deterrence such that the denial of Frazier’s motion for a reduced sentence
was not an abuse of discretion. See United States v. Craiq Frazier, 554 Fed. Appx.
842 (11th Cir. 2014)(unpublished). Nevertheless, the Court will grant Defendant

Jones’ l\/lotion for Reduction of Sentence with the hope that Defendant Jones will

 

more effectively address Defendant’s substance abuse issues while on supervised

release

After consideration, the Court grants Defendant Walter Lee Jones’ l\/lotion
for Reduction of Sentence Pursuant to the First Step Act of 2018. Accordingly,
it is

ORDERED that Defendant Walter Lee Jones, Jr.’s l\/lotion for Reduction of
Sentence Pursuant to the First Step Act of 2018 (Dkt. 71) is granted. Defendant
Walter Lee Jones’ term of imprisonment on Count 3 is reduced from 262 months
to 188 months, or time served, whichever is greater, followed by a term of
supervised release of 4 years. Except as provided in this Order, all other provisions
of the Judgment dated February 15, 2002, entered on February 19, 2002, (Dkt.

32) remain in effect.

Case No. 8:01-CR-19-T-17CPT

DONE and ORDERED in Chambers in Tampa, Florida on miwa

 

 

 

April, 2019.
"""_~ / m
_'_ *'*_v* '/"/ h/ ' /
~ ::- <~»/,5;/’;;_/{’/ ¢é/
t A:En=i~.""'a'i v cH ~~~~ ~\
b United States District Judge
Copiesto:

All parties and counsel of record
U.S. Probation Office
Bureau of Prisons

